Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/24/21, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of by Ohtsuki, U.S. Patent 6,998,917 (hereinafter “Ohtsuki”). The Examiner draws Applicants attention to Figure 6 which shows the same invention with the motor having a variable drive and therefore a rotatable swash plate. Therefore Examiner has modified his rejection such that the 41(f) which is the non-rotatable swash plate that was previously found in the 102 rejection has been replaced with the swash plate of 42(g) found in Figure 6. Examiner notes that the other referenced elements of Figure 1 would also be found in Figure 6 despite the lack of detail shown in the prior art for Figure 6 given the necessity of those elements for the Figure 6 embodiment to function. 
Claim(s) 1-3,5, 12-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuki, U.S. Patent 6,998,917 (hereinafter “Ohtsuki”). 
In Reference to Claim 1: 
Ohtsuki discloses A hydraulic mechanical transmission (Figures 1, 3 and 6) comprising: a first hydraulic unit (41) having a first shaft (41a); a second hydraulic unit (42) connected in hydraulic fluid communication (see, Figure 1 or 6 which shows hydraulic fluid lines connecting 41 to 42) with the first hydraulic unit by high and low 
In Reference to Claim 2: 
	Ohtsuki further discloses wherein the first hydraulic unit (41) is a hydraulic pump (41). See, also Col. 7 lines 36-45. 
	In Reference to Claim 3: 

	In Reference to Claim 5: 
Ohtsuki further discloses wherein the ends of the pistons (42e) include shoes (not labeled but clearly illustrated in Figure 3, it is the part sandwiched between the swash plate (42f) and the pistons (42e) respectively) that travel along an arcuate path around the swashplate 42g) as relative rotation occurs between the rotatable component and the rotating group about the axis of the second shaft (42a).
In Reference to Claim 12: 
Ohtsuki further discloses comprising one or more bearings(See, Figure 3 which shows the bearings 59b and additional bearings to support the shaft 42a that is not labeled) between the rotatable component and the second shaft (42a) for allowing relative rotation between the rotatable component and the second shaft about the axis of the second shaft.
In Reference to Claim 13:
Ohtsuki further discloses wherein the second hydraulic unit (42) includes a housing (46), and wherein one or more bearings (not labeled but clearly depicted in 
In Reference to Claim 14: 
Ohtsuki further discloses wherein the first hydraulic unit (41) includes a rotating group coupled to the first shaft (41a) so as to rotate in unison with the first shaft, the rotating group including a cylinder block (41b) defining a plurality of cylinders(41d) and pistons (41e) adapted to slide in the cylinders, the first hydraulic unit (41) further including a swashplate (41f) upon which shoes (not labeled but illustrated in Figure 3) of the pistons ride, the swashplate (41f) being capable of being angled with respect to an axis of the first shaft with an angle of the swashplate determining a stroke length of the pistons within the cylinders, the angle of the swashplate being variable (See, Figure 1 or 6 which shows the symbolic diagram for a variable displacement pump) to vary the stroke length of the pistons and thus the displacement of the first hydraulic unit. See, Also Col. 7 lines 63-64 which disclose the swash plate as being movable. 
In Reference to Claim 15:
Ohtsuki further discloses wherein in use the first hydraulic unit (41) is the hydraulic pump (See, Col. 7 lines 36-45) and the second hydraulic unit (42) is the hydraulic motor (See, Col. 7 lines 46-55), and wherein the hydraulic motor has a fixed 
In Reference to Claim 16: 
Ohtsuki further discloses wherein the swashplate (41f) of the hydraulic pump (41) can be set at a neutral orientation perpendicular to the axis of the first shaft such that the hydraulic pump (41) has zero displacement, wherein when the hydraulic pump (41) has zero displacement the first and second shafts are locked with all power transferred from the hydraulic pump to the hydraulic motor (42) being mechanical power through the mechanical torque transfer arrangement, and wherein the second shaft has a locked rotational speed when the first and second shafts are locked. See, Col. 8 lines 52-64 which discloses this exact scenario where the hydraulic pump has a zero displacement and the swash plate is therefore set in a neutral position. In this situation the gears interlock and the power is through the mechanical torque transfer arrangement. 
In Reference to Claim 17: 
Ohstuki further discloses  wherein the swashplate (41f) can be pivoted in a positive direction from the neutral orientation to a forward angled position in which hydraulic fluid flow from the first hydraulic unit (41) transfers hydraulic power from the first hydraulic unit (41) to the second hydraulic unit (42) which increases the rotational speed of the second shaft as compared to the locked rotational speed. See, Col. 8 line 65 – Col. 9 line 14 which discloses altering the swash plate into either a forward or reverse angled position and the result being the shaft is accelerated or decelerated.
In Reference to Claim 18: 
Ohstuki further discloses wherein the swashplate (41f) can be pivoted in a negative direction from the neutral orientation to a reverse angled position in which hydraulic fluid flow from the first hydraulic unit (41) transfers hydraulic power from the first hydraulic unit (41) to the second hydraulic unit (42) which decreases the rotational speed of the second shaft as compared to the locked rotational speed. See, Col. 8 line 65 – Col. 9 line 14 which discloses altering the swash plate into either a forward or reverse angled position and the result being the shaft is accelerated or decelerated.
In Reference to Claim 19: 
Ohstuki further discloses wherein the second hydraulic unit is connected in hydraulic fluid communication with the first hydraulic unit by high and low pressure lines, wherein the high and low pressure lines reverse when the swashplates moves between the forward and reverse angled positions. See, Figure 1 or Figure 6 which illustrates a fluid diagram illustrating that the pump and motor are hydraulically connected. See, also line 65 – Col. 9 line 14 which disclose that altering the swash plate will change the way the pump and motor interact, this occurs by adjusting the way the pressure enters the hydraulic system. 
In Reference to Claim 20: 


Allowable Subject Matter
Claim 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to disclose the use of a rotable component including “a commutation structure for providing a fluid communication between the high and low pressure lines and the axial cylinders of the rotating group while maintaining separation between the high and low pressure lines, wherein the commutation structure maintains fluid communication between the high pressure line and the rotating group regardless of a rotational position of the rotatable component about the axis defined by the second shaft, the commutation structure also maintaining fluid communication between the low pressure line and the rotating group regardless of a rotational position of the rotatable component about the axis defined by the second shaft, and wherein the commutation structure is adapted to rotate in unison with the swashplate”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ABIY TEKA/Primary Examiner, Art Unit 3745